Per Curiam.
Defendant assigns as error tbe ruling of tbe trial court in denying bis motions for judgment as of nonsuit on each count, and to tbe failure of tbe court to charge on each count. Manifestly, tbe evidence offered upon tbe trial below is sufficient to support a verdict of guilty on tbe third count. And tbe charge on tbis count appears to be proper. However, tbe verdict is general, and tbe judgment imposes only one sentence. Therefore, tbe judgment is affirmed on authority of S. v. Smith, 226 N.C. 738, 40 S.E. 2d 363.
No error.